(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

             SOUTHWEST AIRLINES CO. v. SAXON

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE SEVENTH CIRCUIT

       No. 21–309.     Argued March 28, 2022—Decided June 6, 2022
Respondent Latrice Saxon, a ramp supervisor for Southwest Airlines,
  trains and supervises teams of ramp agents who physically load and
  unload cargo on and off airplanes that travel across the country. Like
  many ramp supervisors, Saxon also frequently loads and unloads cargo
  alongside the ramp agents. Saxon came to believe that Southwest was
  failing to pay proper overtime wages to ramp supervisors, and she
  brought a putative class action against Southwest under the Fair La-
  bor Standards Act of 1938. Because Saxon’s employment contract re-
  quired her to arbitrate wage disputes individually, Southwest sought
  to enforce its arbitration agreement and moved to dismiss. In re-
  sponse, Saxon claimed that ramp supervisors were a “class of workers
  engaged in foreign or interstate commerce” and therefore exempt from
  the Federal Arbitration Act’s coverage. 9 U. S. C. §1. The District
  Court disagreed, holding that only those involved in “actual transpor-
  tation,” and not those who merely handle goods, fell within §1’s exemp-
  tion. The Court of Appeals reversed. It held that “[t]he act of loading
  cargo onto a vehicle to be transported interstate is itself commerce, as
  that term was understood at the time of the [FAA’s] enactment in
  1925.” 993 F. 3d 492, 494.
Held: Saxon belongs to a “class of workers engaged in foreign or inter-
 state commerce” to which §1’s exemption applies. Pp. 3–11.
    (a) This Court interprets §1’s language according to its “ordinary,
 contemporary, common meaning.” Sandifer v. United States Steel
 Corp., 571 U. S. 220, 227. To discern that ordinary meaning, those
 words “ ‘must be read’ ” and interpreted “ ‘in their context.’ ” Parker
 Drilling Management Services, Ltd. v. Newton, 587 U. S. ___, ___.
 Pp. 3–7.
2                SOUTHWEST AIRLINES CO. v. SAXON

                                  Syllabus

         (1) The parties dispute how to define the relevant “class of work-
    ers.” Saxon argues that because the air transportation industry en-
    gages in interstate commerce, airline employees, as a whole, constitute
    a “class of workers” covered by §1. By contrast, Southwest maintains
    that the relevant class includes only those airline employees actually
    engaged day-to-day in interstate commerce. This Court rejects Saxon’s
    industrywide approach. By referring to “workers” rather than “em-
    ployees,” the FAA directs attention to “the performance of work.” New
    Prime Inc. v. Oliveira, 586 U. S. ___, ___. And the word “engaged” sim-
    ilarly emphasizes the actual work that class members typically carry
    out. Saxon is therefore a member of a “class of workers” based on what
    she frequently does at Southwest—that is, physically loading and un-
    loading cargo on and off airplanes—and not on what Southwest does
    generally. Pp. 3–4.
         (2) The parties also dispute whether the class of airplane cargo
    loaders is “engaged in foreign or interstate commerce.” It is. To be
    “engaged” in “commerce” means to be directly involved in transporting
    goods across state or international borders. Thus, any class of workers
    so engaged falls within §1’s exemption. Airplane cargo loaders are
    such a class.
       Context confirms this reading. In Circuit City Stores, Inc. v. Adams,
    532 U. S. 105, the Court applied two well-settled canons of statutory
    interpretation to hold that §1 exempted only “transportation workers,”
    rather than all employees. The Court indicated that any such ex-
    empted worker must at least play a direct and “necessary role in the
    free flow of goods” across borders. Id., at 121. Cargo loaders exhibit
    this central feature of a transportation worker.
       A final piece of statutory context further confirms that cargo loading
    is part of cross-border “commerce.” Section 1 of the FAA defines ex-
    empted “maritime transactions” to include “agreements relating to
    wharfage . . . or any other matters in foreign commerce.” Thus, if an
    “agreemen[t] relating to wharfage”—i.e., money paid to access a cargo-
    loading facility—is a “matte[r] in foreign commerce,” it stands to rea-
    son that an individual who actually loads cargo on vehicles traveling
    across borders is himself engaged in such commerce. Pp. 4–7.
       (b) Both parties proffer arguments disagreeing with this analysis,
    but none is convincing. Pp. 7–11.
         (1) Saxon thinks the relevant “class of workers” should include all
    airline employees, not just cargo loaders. For support, she argues that
    “railroad employees” and “seamen”—two classes of workers listed im-
    mediately before §1’s catchall provision—refer generally to employees
    in those industries. Saxon’s premise is flawed. “Seamen” is not an
    industrywide category but instead a subset of workers engaged in the
    maritime shipping industry. For example, “seamen” did not include
                     Cite as: 596 U. S. ____ (2022)                     3

                                Syllabus

  all those employed by companies engaged in maritime shipping when
  the FAA was enacted. Pp. 8–9.
       (2) Southwest’s three counterarguments all fail. First, Southwest
  narrowly construes §1’s catchall category—“any other class of workers
  engaged in foreign or interstate commerce”—to include only workers
  who physically transport goods or people across foreign or interna-
  tional boundaries. Southwest relies on the definition of “seamen” as
  only those “employed on board a vessel,” McDermott Int’l, Inc. v. Wilan-
  der, 498 U. S. 337, 346, and argues that the catchall category should
  be read along the same lines to exclude airline workers, like Saxon,
  who do not ride aboard an airplane in interstate or foreign transit. But
  Southwest’s acknowledgment that the statute’s reference to “railroad
  employees” is somewhat ambiguous in effect concedes that the three
  statutory categories in §1—“seamen, railroad employees, or any other
  class of workers engaged in foreign or interstate commerce”—do not
  share the attribute that Southwest would like read into the catchall
  provision. Well-settled canons of statutory interpretation neither de-
  mand nor permit limiting a broadly worded catchall phrase based on
  an attribute that inheres in only one of the list’s preceding specific
  terms. Second, Southwest argues that cargo loading is similar to other
  activities that this Court has found to lack a necessary nexus to inter-
  state commerce in other contexts. But the cases Southwest invokes all
  addressed activities far more removed from interstate commerce than
  physically loading cargo directly on and off an airplane headed out of
  State. See, e.g., Gulf Oil Corp. v. Copp Paving Co., 419 U. S. 186. Fi-
  nally, Southwest argues that the FAA’s “proarbitration purposes”
  counsel in favor of an interpretation that errs on the side of fewer §1
  exemptions. Here, however, plain text suffices to show that airplane
  cargo loaders, and thus ramp supervisors who frequently load and un-
  load cargo, are exempt from the FAA’s scope under §1. Pp. 9–11.
993 F. 3d 492, affirmed.

  THOMAS, J., delivered the opinion of the Court, in which all other Mem-
bers joined, except BARRETT, J., who took no part in the consideration or
decision of the case.
                        Cite as: 596 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 21–309
                                    _________________


     SOUTHWEST AIRLINES CO., PETITIONER v.
               LATRICE SAXON
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SEVENTH CIRCUIT
                                   [June 6, 2022]

  JUSTICE THOMAS delivered the opinion of the Court.
  Latrice Saxon works for Southwest Airlines as a ramp su-
pervisor. Her work frequently requires her to load and un-
load baggage, airmail, and commercial cargo on and off air-
planes that travel across the country. The question
presented is whether, under §1 of the Federal Arbitration
Act, she belongs to a “class of workers engaged in foreign or
interstate commerce” that is exempted from the Act’s cov-
erage. We hold that she does.
                             I
  Southwest Airlines moves a lot of cargo. In 2019, South-
west carried the baggage of over 162 million passengers to
domestic and international destinations. Dept. of Transp.,
Bureau of Transp. Statistics (BTS), Passengers Southwest
Airlines—All Airports (May 2, 2022) (online source ar-
chived at www.supremecourt.gov). In total, Southwest
transported more than 256 million pounds of passenger,
commercial, and mail cargo. BTS, Air Carriers: T–100 Do-
mestic Market (U. S. Carriers) (May 2, 2022) (online source
archived at www.supremecourt.gov).
  To move that cargo, Southwest employs “ramp agents,”
2            SOUTHWEST AIRLINES CO. v. SAXON

                      Opinion of the Court

who physically load and unload baggage, airmail, and
freight. It also employs “ramp supervisors,” who train and
supervise teams of ramp agents. Frequently, ramp super-
visors step in to load and unload cargo alongside ramp
agents. See 993 F. 3d 492, 494 (CA7 2021).
  Saxon is a ramp supervisor for Southwest at Chicago
Midway International Airport. As part of her employment
contract, she agreed to arbitrate wage disputes individu-
ally. Nevertheless, when Saxon came to believe that South-
west was failing to pay proper overtime wages to her and
other ramp supervisors, she brought a putative class action
against Southwest under the Fair Labor Standards Act of
1938, 52 Stat. 1060, 29 U. S. C. §201 et seq.
  Southwest sought to enforce its arbitration agreement
with Saxon under the Federal Arbitration Act (FAA), 9
U. S. C. §1 et seq., and moved to dismiss the lawsuit. In re-
sponse, Saxon invoked §1 of the FAA, which exempts from
the statute’s ambit “contracts of employment of seamen,
railroad employees, or any other class of workers engaged
in foreign or interstate commerce.” Saxon argued that
ramp supervisors, like seamen and railroad employees,
were an exempt “class of workers engaged in foreign or in-
terstate commerce.” Ibid.
  The District Court disagreed, holding that only those in-
volved in “actual transportation,” and not the “mer[e] han-
dling [of] goods,” fell within the exemption. 2019 WL
4958247, *7 (ND Ill., Oct. 8, 2019). The Court of Appeals
reversed. It held that “[t]he act of loading cargo onto a ve-
hicle to be transported interstate is itself commerce, as that
term was understood at the time of the [FAA’s] enactment
in 1925.” 993 F. 3d, at 494. Citing Saxon’s “uncontroverted
declaration” that ramp supervisors at Midway “frequently”
load and unload cargo, the Court of Appeals reserved the
question “whether supervision of cargo loading alone”
would also fall within the FAA’s §1 exemption. Id., at 494,
497.
                  Cite as: 596 U. S. ____ (2022)             3

                      Opinion of the Court

  The Seventh Circuit’s decision conflicted with an earlier
decision of the Fifth Circuit. See Eastus v. ISS Facility Ser-
vices, Inc., 960 F. 3d 207 (2020). We granted certiorari to
resolve the disagreement. 595 U. S. ___ (2021).
                               II
  In this case, we must decide whether Saxon falls within
a “class of workers engaged in foreign or interstate com-
merce.” 9 U. S. C. §1. We interpret this language according
to its “ ‘ordinary, contemporary, common meaning.’ ” San-
difer v. United States Steel Corp., 571 U. S. 220, 227 (2014)
(quoting Perrin v. United States, 444 U. S. 37, 42 (1979));
see also New Prime Inc. v. Oliveira, 586 U. S. ___, ___–___
(2019) (slip op., at 6–7). To discern that ordinary meaning,
those words “ ‘must be read’ ” and interpreted “ ‘in their con-
text,’ ” not in isolation. Parker Drilling Management Ser-
vices, Ltd. v. Newton, 587 U. S. ___, ___ (2019) (slip op., at
5) (quoting Roberts v. Sea-Land Services, Inc., 566 U. S. 93,
101 (2012)).
  We begin by defining the relevant “class of workers” to
which Saxon belongs. Then, we determine whether that
class of workers is “engaged in foreign or interstate com-
merce.”
                               A
   First, the parties dispute how to define the relevant “class
of workers.” Saxon argues that because air transportation
“[a]s an industry” is engaged in interstate commerce, “air-
line employees” constitute a “ ‘class of workers’ ” covered by
§1. Brief for Respondent 17. Southwest, by contrast, main-
tains that §1 “exempts classes of workers based on their
conduct, not their employer’s,” and the relevant class there-
fore includes only those airline employees who are actually
engaged in interstate commerce in their day-to-day work.
Reply Brief 4. The Court of Appeals rejected Saxon’s indus-
trywide approach, see 993 F. 3d, at 497, and so do we.
4              SOUTHWEST AIRLINES CO. v. SAXON

                          Opinion of the Court

   As we have observed before, the FAA speaks of “ ‘work-
ers,’ ” not “ ‘employees’ or ‘servants.’ ” New Prime, 586 U. S.,
at ___–___ (slip op., at 9–10). The word “workers” directs
the interpreter’s attention to “the performance of work.”
Id., at ___ (slip op., at 10) (emphasis altered); see also Web-
ster’s New International Dictionary 2350 (1922) (Webster’s)
(worker: “One that works”); Funk & Wagnall’s New Stand-
ard Dictionary 2731 (1913) (worker: “One who or that which
performs work”). Further, the word “engaged”—meaning
“[o]ccupied,” “employed,” or “[i]nvolved,” Webster’s 725; see
also, e.g., Black’s Law Dictionary 661 (3d ed. 1933) (defining
“engage”)—similarly emphasizes the actual work that the
members of the class, as a whole, typically carry out. Saxon
is therefore a member of a “class of workers” based on what
she does at Southwest, not what Southwest does generally.
   On that point, Southwest has not meaningfully contested
that ramp supervisors like Saxon frequently load and un-
load cargo. See 993 F. 3d, at 494, 497 (noting Saxon’s “un-
controverted declaration assert[ing] that she and the other
ramp supervisors . . . frequently fill in as ramp agents” for
up to three shifts per week). Thus, as relevant here, we
accept that Saxon belongs to a class of workers who physi-
cally load and unload cargo on and off airplanes on a fre-
quent basis.1
                              B
  Second, the parties dispute whether that class of airplane
cargo loaders is “engaged in foreign or interstate commerce”
under §1. We hold that it is.
   As always, we begin with the text. Again, to be “en-
gaged” in something means to be “occupied,” “employed,” or
“involved” in it. “Commerce,” meanwhile, includes, among
other things, “the transportation of . . . goods, both by land
——————
  1 Like the Seventh Circuit, we “need not consider . . . whether supervi-

sion of cargo loading alone would suffice” to exempt a class of workers
under §1. 993 F. 3d 492, 497 (2021).
                     Cite as: 596 U. S. ____ (2022)                    5

                          Opinion of the Court

and by sea.” Black’s Law Dictionary 220 (2d ed. 1910)
(Black’s); see also, e.g., Webster’s 448 (commerce: “the ex-
change of merchandise on a large scale between different
places or communities”). Thus, any class of workers di-
rectly involved in transporting goods across state or inter-
national borders falls within §1’s exemption.
   Airplane cargo loaders are such a class. We have said
that it is “too plain to require discussion that the loading or
unloading of an interstate shipment by the employees of a
carrier is so closely related to interstate transportation as
to be practically a part of it.” Baltimore & Ohio Southwest-
ern R. Co. v. Burtch, 263 U. S. 540, 544 (1924). We think it
equally plain that airline employees who physically load
and unload cargo on and off planes traveling in interstate
commerce are, as a practical matter, part of the interstate
transportation of goods. They form “a class of workers en-
gaged in foreign or interstate commerce.”2
   Context confirms this reading. In Circuit City Stores, Inc.
v. Adams, 532 U. S. 105 (2001), we considered whether §1
exempts all employment contracts or only those contracts
involving “transportation workers.” Id., at 109. In conclud-
ing that §1 exempts only transportation-worker contracts,
we relied on two well-settled canons of statutory interpre-
tation. First, we applied the meaningful-variation canon.
See, e.g., A. Scalia & B. Garner, Reading Law 170 (2012)
(“[W]here [a] document has used one term in one place, and
a materially different term in another, the presumption is


——————
  2 We recognize that the answer will not always be so plain when the

class of workers carries out duties further removed from the channels of
interstate commerce or the actual crossing of borders. Compare, e.g.,
Rittmann v. Amazon.com, Inc., 971 F. 3d 904, 915 (CA9 2020) (holding
that a class of “last leg” delivery drivers falls within §1’s exemption),
with, e.g., Wallace v. Grubhub Holdings, Inc., 970 F. 3d 798, 803 (CA7
2020) (holding that food delivery drivers do not). In any event, we need
not address those questions to resolve this case.
6            SOUTHWEST AIRLINES CO. v. SAXON

                       Opinion of the Court

that the different term denotes a different idea”). We ob-
served that Congress used “more open-ended formulations”
like “ ‘affecting’ ” or “ ‘involving’ ” commerce to signal “con-
gressional intent to regulate to the outer limits of authority
under the Commerce Clause.” Circuit City, 532 U. S., at
115–116, 118. By contrast, Congress used a “narrower”
phrase—“ ‘engaged in commerce’ ”—when it wanted to reg-
ulate short of those limits. Id., at 118. Second, we applied
the ejusdem generis canon, which instructs courts to inter-
pret a “general or collective term” at the end of a list of spe-
cific items in light of any “common attribute[s]” shared by
the specific items. Ali v. Federal Bureau of Prisons, 552
U. S. 214, 225 (2008). As applied to §1, that canon coun-
seled that the phrase “ ‘class of workers engaged in . . . com-
merce’ ” should be “controlled and defined by reference” to
the specific classes of “ ‘seamen’ ” and “ ‘railroad employees’ ”
that precede it. Circuit City, 532 U. S., at 115.
   Taken together, these canons showed that §1 exempted
only contracts with transportation workers, rather than all
employees, from the FAA. See id., at 119. And, while we
did not provide a complete definition of “transportation
worker,” we indicated that any such worker must at least
play a direct and “necessary role in the free flow of goods”
across borders. Id., at 121. Put another way, transporta-
tion workers must be actively “engaged in transportation”
of those goods across borders via the channels of foreign or
interstate commerce. Ibid.
   Cargo loaders exhibit this central feature of a transpor-
tation worker. As stated above, one who loads cargo on a
plane bound for interstate transit is intimately involved
with the commerce (e.g., transportation) of that cargo.
“[T]here could be no doubt that [interstate] transportation
[is] still in progress,” and that a worker is engaged in that
transportation, when she is “doing the work of unloading”
or loading cargo from a vehicle carrying goods in interstate
transit. Erie R. Co. v. Shuart, 250 U. S. 465, 468 (1919).
                  Cite as: 596 U. S. ____ (2022)            7

                      Opinion of the Court

  A final piece of statutory context further confirms that
cargo loading is part of cross-border “commerce.” The first
sentence of §1 of the FAA defines exempted “maritime
transactions” to include, among other things, “agreements
relating to wharfage, supplies furnished vessels or repairs
to vessels, collisions, or any other matters in foreign com-
merce.” (Emphasis added.) The use of “other” in the
catchall provision indicates that Congress considered the
preceding items to be “matters in foreign commerce.” And
agreements related to the enumerated “matte[r] in foreign
commerce” of “wharfage,” to take one example, included
agreements for mere access to a wharf—which is simply a
cargo-loading facility.      See Black’s 1226 (wharfage:
“[m]oney paid for landing wares at a wharf, or for shipping
or taking goods into a boat or barge from thence”); Web-
ster’s 2323 (similar); see also, e.g., Black’s 1226 (wharf: “A
perpendicular bank or mound . . . extending some distance
into the water, for the convenience of lading and unlading
ships and other vessels”). It stands to reason, then, that if
payments to access a cargo-loading facility relate to a
“matte[r] in foreign commerce,” then an individual who ac-
tually loads cargo on foreign-bound ships docked along a
wharf is himself engaged in such commerce. Likewise, any
class of workers that loads or unloads cargo on or off air-
planes bound for a different State or country is “engaged in
foreign or interstate commerce.”
  In sum, text and context point to the same place: Work-
ers, like Saxon, who load cargo on and off airplanes belong
to a “class of workers in foreign or interstate commerce.”
                            III
  Both Saxon and Southwest proffer arguments that disa-
gree with portions of our analysis. Neither of them con-
vinces us to change course.
                             A
  For her part, Saxon thinks that we should define the
8            SOUTHWEST AIRLINES CO. v. SAXON

                      Opinion of the Court

“class of workers” as all airline employees who carry out the
“customary work” of the airline, rather than cargo loaders
more specifically. Tr. of Oral Arg. 56. That larger class of
employees potentially includes everyone from cargo loaders
to shift schedulers to those who design Southwest’s website.
See id., at 51–52; but cf. ibid. (conceding that those who run
the Southwest credit-card points program likely would not
count).
   To support this reading, Saxon invokes the ejusdem gen-
eris canon. She argues, first, that “railroad employees” and
“seamen” refer generally to employees in those industries
providing “dominant mode[s] of transportation” in inter-
state and foreign commerce. Brief for Respondent 17. She
then reasons, second, that all “workers who do the work of
the airlines have the same relationship to commerce as
those who do the work of the railroad or ship.” Ibid.
   Saxon’s attempted invocation of ejusdem generis is una-
vailing because it proceeds from the flawed premise that
“seamen” and “railroad employees” are both industrywide
categories. The statute’s use of “seamen” shows why that
premise is mistaken. In 1925, seamen did not include all
those employed by companies engaged in maritime ship-
ping. Rather, seamen were only those “whose occupation
[was] to assist in the management of ships at sea; a mari-
ner; a sailor; . . . any person (except masters, pilots, and ap-
prentices duly indentured and registered) employed or en-
gaged in any capacity on board any ship.” Webster’s 1906;
see also, e.g., Black’s 1063 (seamen: “[s]ailors; mariners;
persons whose business is navigating ships”).
   Because “seamen” includes only those who work on board
a vessel, they constitute a subset of workers engaged in the
maritime shipping industry. Regardless of whether “rail-
road employees” include all rail-transportation workers,
the narrow definition of “seamen” shows that the two terms
cannot share a “common attribute” of identifying transpor-
tation workers on an industrywide basis. Ali, 552 U. S., at
                  Cite as: 596 U. S. ____ (2022)             9

                      Opinion of the Court

224. We therefore reject Saxon’s argument that §1 exempts
virtually all employees of major transportation providers.
                              B
   While Saxon defines the relevant class of workers too
broadly, Southwest construes §1’s catchall category—“any
other class of workers engaged in foreign or interstate com-
merce”—too narrowly. The airline argues that only work-
ers who physically move goods or people across foreign or
international boundaries—pilots, ship crews, locomotive
engineers, and the like—are “engaged in foreign or inter-
state commerce.” So construed, §1 does not exempt cargo
loaders because they do not physically accompany freight
across state or international boundaries.
   Southwest’s reading rests on three arguments. None per-
suades us. First, taking its turn with ejusdem generis, the
airline argues that because “seamen” are “employed on
board a vessel,” McDermott Int’l, Inc. v. Wilander, 498 U. S.
337, 346 (1991) (emphasis added), and “ ‘railroad employees’
is somewhat ambiguous,” Brief for Petitioner 26, we should
limit the exempted class of railroad employees to those who
are physically on board a locomotive as it crosses state lines.
Then, having limited railroad employees in that way,
Southwest likewise urges us to narrow §1’s catchall provi-
sion to exclude those airline-transportation workers, like
Saxon and other cargo loaders, who do not ride aboard an
airplane in interstate or foreign transit.
   Southwest’s application of ejusdem generis is as flawed as
Saxon’s. It purports to import a limitation from the defini-
tion of “seamen” into the definition of “railroad employees”
and then engrafts that limit onto the catchall provision.
But by conceding that “railroad employees” is ambiguous,
Southwest sinks its own ejusdem generis argument. Again,
the “inference embodied in ejusdem generis [is] that Con-
gress remained focused on [some] common attribute”
shared by the preceding list of specific items “when it used
10           SOUTHWEST AIRLINES CO. v. SAXON

                      Opinion of the Court

the catchall phrase.” Ali, 552 U. S., at 225. By recognizing
that the term “railroad employees” is at most ambiguous,
Southwest in effect concedes that it does not necessarily
share the attribute that Southwest would like us to read
into the catchall provision. Ejusdem generis neither de-
mands nor permits that we limit a broadly worded catchall
phrase based on an attribute that inheres in only one of the
list’s preceding specific terms.
   Second, Southwest argues that cargo loading is similar to
other activities that this Court has found to lack a neces-
sary nexus to interstate commerce in other contexts. But
the cases Southwest invokes all addressed activities far
more removed from interstate commerce than physically
loading cargo directly on and off an airplane headed out of
State. In Gulf Oil Corp. v. Copp Paving Co., 419 U. S. 186
(1974), for instance, this Court held that a firm making in-
trastate sales of asphalt was not “engaged in [interstate]
commerce,” id., at 194 (internal quotation marks omitted),
merely because the asphalt was later used to make inter-
state highways, id. at 198. Being only “perceptibly con-
nected to . . . instrumentalities” of interstate commerce was
not enough. Ibid. Similarly, in United States v. American
Building Maintenance Industries, 422 U. S. 271 (1975), this
Court held that “simply supplying localized [janitorial] ser-
vices to a corporation engaged in interstate commerce does
not satisfy the ‘in commerce’ requirement” in §7 of the Clay-
ton Act, 38 Stat. 731, as amended, 15 U. S. C. §18. 422
U. S., at 283. In each case, the Court explained that the
relevant firm was not “engaged in” interstate commerce be-
cause it did not perform “activities within the flow of inter-
state commerce.” Id. at 276 (internal quotation marks
omitted); Gulf Oil, 419 U. S., at 195.
   But unlike those who sell asphalt for intrastate construc-
tion or those who clean up after corporate employees, our
case law makes clear that airplane cargo loaders plainly do
perform “activities within the flow of interstate commerce”
                 Cite as: 596 U. S. ____ (2022)                 11

                     Opinion of the Court

when they handle goods traveling in interstate and foreign
commerce, either to load them for air travel or to unload
them when they arrive. See Burtch, 263 U. S., at 544.
   Third, Southwest falls back on statutory purpose. It ob-
serves that §2 of the FAA broadly requires courts to enforce
arbitration agreements in any “contract evidencing a trans-
action involving commerce,” while §1 provides only a nar-
rower exemption. This structure, in its view, demonstrates
the FAA’s “proarbitration purposes” and counsels in favor
of an interpretation that errs on the side of fewer §1 exemp-
tions. Brief for Petitioner 16, 30–33.
   To be sure, we have relied on statutory purpose to inform
our interpretation of the FAA when that “purpose is readily
apparent from the FAA’s text.” AT&T Mobility LLC v. Con-
cepcion, 563 U. S. 333, 344 (2011). But we are not “free to
pave over bumpy statutory texts in the name of more expe-
ditiously advancing a policy goal.” New Prime, 586 U. S., at
___ (slip op., at 14). Here, §1’s plain text suffices to show
that airplane cargo loaders are exempt from the FAA’s
scope, and we have no warrant to elevate vague invocations
of statutory purpose over the words Congress chose.
                         *     *     *
  Latrice Saxon frequently loads and unloads cargo on and
off airplanes that travel in interstate commerce. She there-
fore belongs to a “class of workers engaged in foreign or in-
terstate commerce” to which §1’s exemption applies. Ac-
cordingly, we affirm the judgment of the Court of Appeals.

                                                  It is so ordered.

   JUSTICE BARRETT took no part in the consideration or de-
cision of this case.